SULLIVAN, J.
This action was brought by the appellant to recover from the respondent the sum of $285, with interest and costs of suit. It is alleged in the complaint that the father of the appellant deposited said sum with the respondent corporation to appellants credit, and that the respondent then and there agreed to hold and safely keep said sum of money subject, only to the personal check of the appellant, and that respondent had failed and refused to so pay the same. The answer denied the material allegations of the complaint, and, as a separate defense, averred that A. D. Greene who was the father of appellant, did deposit with the respondent $285, for the use and benefit of said A. D. Greene and to his credit, and subject only to his check or order, and that said sum of money had been fully paid to said A. D. Greene long prior to his death, and long prior to the time that appellant made any claim or demand thereto. The cause was tried by the court without a jury, and judgment was entered in favor of respondent. This appeal is. from the judgment and order denying a new trial.
The record shows that during the lifetime of A. D. Greene, the father of appellant, he deposited with the respondent bank $285. Over the objection of counsel for appellant, the cashier-of the respondent bank was permitted to testify to the conversation that took place between him and said Greene at the time said deposits were made. He testified that said Greene came into the bank and said he desired to make a deposit of some money, and stated that- there, were some judgments against’. *579him; that he thought, if he deposited the money in his own name, it might .be attached, and asked if he might make the deposit in the name of his daughter, who is the appellant, and asked what the cashier thought of it. The cashier told him that he thought it could be held on attachment under those circumstances, but that, if said Greene thought best to make the deposit in his daughter’s name, the bank would accept it. And the cashier also said that he did not think it would be attached as long as it was not in his (Greene’s) name. And the cashier then agreed that he might make the deposit in the name of the appellant, and that the money would be paid out on cheeks signed by him. The money was then deposited in the name of appellant. The money was paid out on checks of the father; that is, on cheeks signed, “Aileen Greene, per A. D. Greene,” with the exception of one check — a memorandum check— which was drawn by the cashier under the following circumstances: A. D. Greene telephoned the bank to pay his taxes, amounting to twenty-five dollars and thirty-three cents. Thereupon the cashier drew a check for that amount, signed it, paid the taxes, and attached a tax receipt thereto. The entire deposit of $285 was paid out on said cheeks. The first time the bank had any knowledge that the appellant claimed said money was some time after her father’s death, and after the money had all been paid out. The appellant met the cashier in the post office, and stated to him that she had checks and a statement showing that money had been deposited in the bank for her, and she then asked the cashier why he had paid the money on checks drawn by her father. He explained why he had done so, as above set forth, and that was the first time he heard she knew anything about said deposit. The court found against the appellant on every material issue, and we think the evidence fully supports the findings of fact.
Was it error to allow the cashier of respondent to testify to the conversation that took place between him and the father of appellant at the time the father made the deposit, which conversation showed the terms upon which said deposit was made ? We know of no rule of law that would prohibit such evidence. This is not a suit against the estate of a deceased person, and *580the bank bad the right to show the condition on which said money was deposited. The evidence clearly shows that said money was not deposited to the credit of appellant for her use and benefit, but was deposited for the use and benefit of her father. Appellant knew nothing of said deposit until after her father’s death, and' after he had drawn all of it. She was not a party or a privy to the deposit, and it was made with the distinct agreement that it might be drawn out by the father. The appellant’s contention is that, as the deposit was made in her name, it became hers; but reason, justice and authority are against her. In Davis v. Lenawee Co. Sav. Bank, 53 Mich. 163, 18 N. W. 629, it is held as follows: "A depositor contracting with a bank for the care of his money can control his funds until he has disposed of them, no matter in what name the account is kept, so long as it is understood to be his account, and has not been put beyond his control by some act that he cannot revoke.” (See, also, 3 Am. & Eng. Ency. of Law, 2d ed., pp. 832, 834.) This deposit was made under a distinct agreement that it should be kept under the control of the depositor. There was no intent to put it to the credit of the appellant for her nse and benefit, and, under the facts of this case, the grossest injustice would be done, to require the bank to pay the amount of said deposit to the appellant. We fail to find any reversible error in the record. The judgment is affirmed, with costs of this appeal in favor of respondent.
(May 14, 1901.)
Quarles, C. J., and Stockslager, J., concur.